       Case 1:18-cv-00701-JGK Document 36 Filed 04/04/19 Page 1 of 2
          Case 1:18-cv-00701-JGK Document 35 Filed 04/03/19 Page 1 of 2




                                       UNITED ST ATES         US.JC SONY
                           SECURITIES AND EXCHANGE COMMISSION oocur111E:--.i1
                                 DENVER REGIONAL OFFICE       ELECTRONICALL y F=fl --:o
                                                              DOC#               Lt:
                            BYRON G. ROGERS FEDERAL BUILDING
                               1961 STOUTSTREET,SUITE 1700    DATE F I L E D : - - ~ =
                              DENVER, COLORADO 80294-1961
 DIVISION OF                                                                            (303) 844-1027
ENFORCEMENT                                                                       Williamsml@sec.gov


                                          April 3, 2019     Co;-/;:€ ~c,., CG     4-!JJ    ov   /1.,,;{o

VIAECF                                                        f()   v/fJJ~GSOA7;             Jil<-7        JI
                                                                                                            I
The Honorable John G. Koeltl                                  ?019       /1,     '-f<]OfJ/Vl.
United States District Judge                                         I
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A
New York, New York 10007
                                                                                                                J
       Re:     Securities and Exchange Commission v. One or More Unknown Traders in the
               Securities of Bioverativ, Inc., 18-cv-00701

Dear Judge Koeltl:

       The SEC respectfully requests that the status conference scheduled for April 8, 2019, be
continued until after June 24, 2019, the deadline in which the SEC is to amend and serve the
summons and complaint.

        By way of background, Defendants are alleged to have engaged in insider trading in
advance of the January 22, 2018 announcement that French societe anonyme Sanofi agreed to
acquire all of the outstanding shares ofBioverativ, Inc. On January 26, 2018, the SEC filed a
Complaint - against unnamed Defendants whose identities were not known at that time - and
requested a temporary restraining order and asset freeze, which the Court granted the same day.
See Doc.# 1. On February 9, 2018, the Court granted the SEC's request for a preliminary
injunction. See Doc.# 14.

       Most recently, on February 20, 2019, the SEC requested an additional 120 days to amend
and serve the summons and complaint beyond the deadline of February 22, 2019. See Doc.# 33.
The Court granted this request thereby extending the deadline to June 24, 2019. See Doc. # 34.
On March 29, 2019, a status conference was scheduled for April 8, 2019, at 02:30 p.m.
Consistent with my discussion with the Courtroom Deputy earlier today, the SEC respectfully
requests the status conference be continued until after June 24, 2019. The Court's Order
granting the SEC until June 24th to amend and serve the summons and complaint is attached.
(Ex. A).
        Case 1:18-cv-00701-JGK Document 36 Filed 04/04/19 Page 2 of 2
           Case 1:18-cv-00701-JGK Document 35 Filed 04/03/19 Page 2 of 2
The Honorable John G. Koeltl
February 20, 2019


       To the extent the Court has questions or wishes to discuss the instant request, I or my co-
counsel, Nicholas Heinke, are available for a teleconference at the Court's convenience. 1

                                                               Respectfully submitted,

                                                               s/ Mark L. Williams
                                                               Mark L. Williams




1 Though it would pose some difficulty, I am able to appear in person on April 8, 2019 at 2:30pm. I am also_

available to appear in person at any time on April 10th, as I will be in Boston for a status conference on Apnl 9th.
                                                          2
